
	

113 HR 4477 IH: Altamont Corridor Rail Improvement Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4477
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. McNerney introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To authorize the Secretary of Transportation to make grants for engineering, final design, and
			 construction of the Altamont Corridor Rail Project, California, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Altamont Corridor Rail Improvement Act of 2014.
		2.FindingsCongress finds the following:
			(1)The Altamont Rail Corridor serves a Northern California megaregion with a projected population of
			 18,000,000 by 2025.
			(2)The Altamont Rail Corridor is the primary gateway between the Central Valley of California and the
			 San Francisco Bay Area and parallels two of the most congested highway
			 corridors in the region.
			(3)The Metropolitan Transportation Commission completed a final report of the Bay Area Regional Rail
			 Plan in 2007 that called for a dedicated regional rail line that would
			 provide both intercity and commuter passenger rail service to improve
			 connectivity and accessibility between the Northern San Joaquin Valley
			 population centers and the Bay Area.
			(4)The California High Speed Rail Authority has identified the Altamont Rail Corridor as a critical
			 element to regional transportation needs and entered into partnership with
			 the major governing and operating entities in the corridor to improve the
			 regional ACE service in the near term and develop capability for joint use
			 to accommodate intercity and commuter service as well as interface with
			 the high-speed rail system in the future.
			(5)The Bay Area Regional Rail Plan projects that the ACE train that currently provides passenger rail
			 service in the Altamont Rail Corridor will average 49,000 daily boardings
			 by 2050.
			(6)The current situation of sharing Altamont Rail Corridor passenger service with the growing freight
			 operations in the existing alignment will severely limit opportunity for
			 service improvement or expansion as critically needed.
			(7)The expansion and improvement of passenger rail service in the Altamont Rail Corridor will have
			 significant environmental and economic development benefits for the
			 region.
			3.Project authorization for new fixed guide way capital project
			(a)Allocation of fundsThe Secretary of Transportation is authorized to allocate, out of funds made available under
			 section 5309(m) of title 49, United States Code, a total amount not to
			 exceed $450,000,000 for the period encompassing fiscal years 2015 through
			 2024 to carry out any remaining preliminary engineering and final design
			 and construction of the Altamont Corridor Rail Project.
			(b)Use of environmental documentsAny alternatives analysis or environmental impact report relating to the Altamont Corridor Rail
			 Project that is prepared to comply with the requirements for capital
			 assistance from the Federal Railroad Administration (including documents
			 prepared before the date of enactment of this Act) may be used to satisfy
			 the requirements for grant assistance under section 5309 of title 49,
			 United States Code.
			
